The offense is burglary, punishment fixed at confinement in the penitentiary for a period of two years.
The indictment was not attacked; nor is there complaint of the rulings of the court upon the admission and rejection of evidence.
The store of M. N. Brown was burglarized and property taken therefrom. The written confession of the appellant specifically admits the commission of the crime, giving the details, and among other things, the name of the person to whom he sold a part of the stolen property. The purchaser testified as a witness corroborating the confession; and there were also other corroborating circumstances.
Perceiving nothing in the record which warrants a reversal of the judgment, an affirmance is ordered.
Affirmed.